Citation Nr: 1413045	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to June 1979.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran filed a notice of disagreement in February 2011 and was provided with a statement of the case in May 2011.  The Veteran perfected his appeal with a June 2011 VA Form 9. 

The Veteran testified before the undersigned in April 2012 and a transcript of that hearing is of record.  

Subsequently, the Veteran submitted additional evidence in May 2012 with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated May 1999 to January 2013.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran did not incur a right hand injury in-service.  The Veteran did not exhibit a right hand disorder (to include a right 5th digit amputation, status post Dupuytren's contracture, and post traumatic arthritis involving the proximal interphalangeal joint of the right hand) in service or within one year after discharge from service, and a right hand disorder is not otherwise shown to be associated with service. 



CONCLUSION OF LAW

The criteria for establishing service connection for a right hand disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in October 2010 prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA and private records have been associated with the claims folder.  Additionally, the RO searched the October 1978 deck logs of the USS Monticello as requested by the Veteran.  

The Board notes that in an October 2010 statement the Veteran also identified records at the Naval Hospital in San Diego, California.  The Board also notes that at the December 2010 VA examination the Veteran reported that he was treated at the "Philippine Port" two weeks after the reported incident.  The Board notes that during the 1960s it became standard practice for military medical facilities to maintain separate records for in-patient treatment.  These records are independent from, and not filed with, the individual STRs, but are filed by year and place of treatment at the NPRC.  As the Veteran has not alleged inpatient treatment at either of these facilities and the Veteran's service treatment records include both records before and after the alleged incident, the Board finds that no further development is necessary in regards to obtaining outstanding service treatment records.  
The Veteran was provided with a VA examination in December 2010.  The Board finds that the VA examination report is adequate because the examiner conducted clinical evaluations, interviewed the Veteran, and reviewed the Veteran's medical history and claims file.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, it is clear from the record that the Veteran has either actual knowledge of the evidence necessary to substantiate his claim for service connection, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that both the Veteran and his spouse testified as to his alleged in-service injury.  Additionally, the Veteran later submitted a private nexus opinion and lay statements from his brother and sister regarding his injury.  For these reasons, the Board finds that the Veteran was not prejudiced in the Veterans Law Judge's not explicitly explaining to the Veteran the type of evidence needed to substantiate his claims for service connection.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his right hand disorder was caused, or aggravated by an in-service injury.  In summary, the Veteran asserts that while he was stationed on the USS Monticello in October 1978, the ship left Subic Bay, Philippines to avoid a hurricane.  He reported that while pulling a fender onboard the ship, the ship took a big roll.  The Veteran reported that he grabbed for the hatch and door but the door slammed shut, breaking his grip and his hand.  He reported that he fell over to the next level and hit his head and eventually woke up in sick bay.  The Veteran reported that his head was stitched up and his hand was placed in a splint.  He also reported that when the ship finally returned to Subic Bay, after approximately two weeks, he was told by a doctor that in order to fix his hand he would have to re-break it.  He reported that he did not want that trouble and returned to the ship and forgot about the problem.  See Board Hearing Transcript; see also USS Monticello Command History 1978.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

First, the Veteran has current diagnoses of right 5th digit amputation, status post Dupuytren's contracture, as evidenced by the December 2010 VA examination, and post traumatic arthritis involving the proximal interphalangeal (PIP) joint of the right hand, as evidenced by the August 2011 private treatment records.  

The Board also notes that there is no evidence of record that indicates that the Veteran's right hand disorder manifested to a compensable degree as the first evidence of treatment is a 2010 VA treatment record and the Veteran himself reported that he began having trouble with his little finger "years later".  See October 2010 Veteran statement.  Additionally, the December 2010 VA examiner concluded that the Veteran's right hand disorder was less likely than not related to the Veteran's reported in-service injury and the August 2011 private physician (R.R.C., M.D.) concluded that the patient's condition was most likely caused by, or the result of, the reported in-service injury.

As such the Board finds that the outcome of the case turns on whether there is credible evidence of the Veteran's reported in-service injury.  

The Veteran's service treatment records show that in October 1975 the Veteran injured his hand playing football.  The examiner diagnosed a mild sprain of the right thumb and prescribed an ace bandage and pain medication.  The Veteran's service treatment records are absent of any other complaints, treatment, or diagnosis of a right hand injury.  The Board notes that service treatment records show that the Veteran was treated for other injuries, including trauma to his left hand, plantar warts, abrasions, and left shoulder pain, none of which were due to the reported deck incident or occurred in or around October 1978.  The Board also notes that a separation examination is not included in the Veteran's service treatment records.  

Post-service VA records show that in March 2010, the Veteran reported that he crushed his finger in 1976 in the Navy and then "had a couple other injuries subsequently".  

In a May 2011 statement, the Veteran reported that although he could not find it, the Captain wrote his mother to insure her that he would be okay after the incident.  

In a July 2011 report from the Joint Services Records Research Center (JSRRC), it was noted that after a search of the October 1978 deck logs of the USS Monticello, the JSRRC found that the incident reported by the Veteran was not recorded.  The JSRRC noted that there were three minor accidents/incidents aboard the ship in October 1978 and all three listed the sailors' full name.  All were minor and all returned to duty after treatment.  One was on October 11 and involved a sailor that had a hatch swing around and hit his head, resulting in a laceration.  On October 12, a sailor caught his middle finger in a door, causing a minor laceration, and on October 24, a sailor dropped a knife on his foot, causing a minor laceration.  

At the April 2012 Board hearing, the Veteran's wife reported that she had always heard the many stories about the Veteran's "adventures on the sea", and that she and the Veteran had talked on and off about his injuries.  

In an April 2012 statement, the Veteran's sister reported that she remembered their mother receiving a letter from the Veteran's commander concerning his injuries during a hurricane while at sea.  She reported that the letter said he had a minor concussion and had injured his hand and shoulder in a fall while on deck.  She also reported that the Veteran's commander told their mother that the Veteran's injuries were not life threatening but he would be in sick bay for several days.  

In another April 2012 statement, the Veteran's brother reported that he remembered his mother telling him the Veteran was injured but he could not remember any other specifics other than his mother receiving a letter from the Veteran's commanding officer regarding the injury.  

While the Board finds that the Veteran's reports of his injury in-service are competent, the Board concludes, based on the objective evidence of record, that they are less than credible.  First, outside of the October 1975 mild right thumb sprain there is no objective in-service evidence of an injury to the Veteran's right hand or the incident the Veteran reported.  Additionally, as there is evidence of treatment for other in-service injuries, the Board finds that it would be reasonable to assume that an injury as severe as the one reported by the Veteran, which included him losing consciousness, requiring stiches, and staying in sick bay for several days, would be documented in the Veteran's service treatment record.  The Board also finds that if the Veteran was required to be in the sick bay for several days, such would have been noted in his treatment records, at least in the form of a profile.  Furthermore, the Board finds it very persuasive that the Veteran's incident was not documented in the USS Monticello's deck logs.  The Board points to the three minor incidents that were documented that involved other sailors and again finds that it would be reasonable to assume that an injury as severe as the one described by the Veteran would be documented in the USS Monticello's October 1978 deck logs.  As such the Board assigns no probative value to the Veteran's statement regarding his in-service injury.  

The Board has acknowledged the competent reports from the Veteran, his brother, and his sister regarding a letter sent to their mother by the Veteran's commanding officer about the Veteran's reported in-service injury.  However, considering that there is no documentation of the Veteran's reported incident in his service treatment records, or in the October 1978 deck logs of the USS Monticello, the Board finds it less than reasonable that the Captain of the USS Monticello sent the Veteran's mother a letter regarding the Veteran's reported incident.  The Board thus finds the statements about the letter from the Veteran's commanding officer to be less than credible and assigns them no probative value.  

The Board also acknowledges the testimony from the Veteran's wife at the April 2012 Board hearing that she had always heard the stories of his injuries.  However, as the Board has already found the Veteran's report of the in-service injury less than credible, the Veteran's wife's testimony carries no probative value.  

Accordingly, as for Dr. R.R.C., he is a medical professional who is competent to testify that the Veteran's right hand disorder was caused by a previous fracture involving the PIP joint of the 5th digit of the Veteran's right hand.  See Private Medical Records and Statements, dated July and August of 2011.  Although the July and August of 2011 private sources confirm that the Veteran sustained a previous right hand fracture, these same private sources also confirm that Dr. R.R.C. was not an eyewitness to the scene of events that led to the Veteran's fractured right hand.  Moreover, in the context of these private sources, the physician, himself, admitted that he essentially repeated an oral history of events as provided by the Veteran, thereby indicating that he had no actual knowledge of when and how the Veteran's fractured right hand came to exist.  Therefore, any opinion regarding when and what actions or sequence of events caused the Veteran to sustain a previous fracture of the right hand is outside the scope of Dr. R.R.C.'s competence. 

Because the July and August 2011 private sources are based on history provided solely by the Veteran, which, as discussed above, lacks credibility, they amount to no more than a medical opinion premised upon the unsubstantiated accounts of a claimant and likewise are of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively upon the recitations of a claimant).

In sum, both the probative value of the Veteran's in-service history, as related to the private clinical source, and the opinion reached by that private clinical source are of lesser value than, and outweighed by, the July 2011 JSRRC report and the other in-service and post service medical evidence of record.

Finally, as the preponderance of the evidence is against the claim, service connection for a right hand disorder is not warranted. 38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right hand disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


